United States Court of Appeals
                                                                                                   Fifth Circuit
                     IN THE UNITED STATES COURT OF APPEALS                                     FILED
                                                                                          September 30, 2005
                                  FOR THE FIFTH CIRCUIT
                                                                                        Charles R. Fulbruge III
                                                                                                Clerk
                                           No. 04-20563
                                         Summary Calendar



UNITED STATES OF AMERICA,

                                                                                       Plaintiff-
                                                         Appellee,

                                                versus

ANGELA SMITH,

                                                                                     Defendant-
                                                         Appellant.

                       -----------------------------------------------------------
                          Appeal from the United States District Court
                                 for the Southern District of Texas
                                      USDC No. 4:04-CR-12-1
                       -----------------------------------------------------------

Before BARKSDALE, STEWART and CLEMENT, Circuit Judges.

PER CURIAM:*

       Angela Smith appeals the sentence imposed following her guilty-plea conviction for

possession with the intent to distribute a quantity of crack cocaine, in violation of 21 U.S.C. §

841(a)(1) and (b)(1)(B). Finding no reversible error, we AFFIRM.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
       Smith argues that, in light of United States v. Booker, 125 S. Ct. 738 (2005), the district

court reversibly erred in imposing a sentence utilizing the Sentencing Guidelines as mandatory. Smith

contends that she preserved the issue at her sentencing hearing by citing Blakely v. Washington, 124
S. Ct. 2531 (2004), in connection with a request she made to the court that did not involve the

court’s determination of her sentence. This argument lacks merit because Smith’s request was not

relevant to her invocation of Blakely and also because counsel stated that there was no defense

objection to the presentence report.

       Since Smith did not preserve a Booker issue, we review only for plain error. See United

States v. Mares, 402 F.3d 511, 520 (5th Cir. 2005), petition for cert. filed (Mar. 31, 2005) (No. 04-

9517). Application of the Guidelines as mandatory in determining a defendant’s sentence is plain or

obvious error after Booker. See United States v. Valenzuela-Quevedo, 407 F.3d 728, 732-34 (5th

Cir. 2005), petition for cert. filed (July 25, 2005) (No. 05-5556). However, Smith cannot show that

the error affected her substantial rights because the record does not indicate that the district court

would have imposed a lower sentence under an advisory, rather than a mandatory, guideline scheme.

Therefore, Smith is not entitled to relief on grounds of plain error. See id. at 733-34.

       AFFIRMED.